            Case 1:18-cr-00260-DAD-BAM Document 60 Filed 04/22/21 Page 1 of 2


1    Arturo Hernandez-M.
     LAW OFFICES OF ARTURO HERNANDEZ-M.
2    15 South 34th Street
     San Jose, California 95116
3    Phone: (408) 729-5785
     Fax: (408) 729-0167
4    State Bar No. 108980

5    Attorney for Defendant Alejandro Lopez

6                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
7                                       FRESNO DIVISION

8
     UNITED STATES OF AMERICA,                         )       Case No.1:18-cr-00260-DAD-BAM-1
9                                                      )
                                  Plaintiff,           )       STIPULATION AND
10          v.                                         )       ORDER TO CONTINUE
                                                       )       SENTENCING HEARING
11                                                     )       AND TO REQUEST IN PERSON
                                                       )       HEARING.
12                                                     )
                                                       )
13                                                     )
                                                       )
14   ALEJANDRO LOPEZ,                                  )
                                                       )
15                                Defendant,           )
                                                       )
16

17   TO THE UNITED STATES OF AMERICA AND ITS ATTORNEY OF RECORD,
18   KAREN ANN ESCOBAR, A.U.S.A.; ALL COUNSEL ENTITLED TO RECEIVE
19
     NOTICE; THE CLERK OF THE ABOVE COURT; AND THE HONORABLE JUDGE
20
     DALE A. DROZD PRESIDIING IN SAID COURT:
21
            IT IS HEREBY STIPULATED by and between the parties hereto through,
22

23   Attorney for plaintiff; Karen Ann Escobar and Arturo Hernandez-M., Attorney for

24   defendant Alejandro Lopez, that the Sentencing Hearing now set for April 26, 2021

25   be continued to June 28, 2021 at 10:00 am.
26
            This request is made by Defense counsel Arturo Hernandez-M to
27

28
                                                           1
            Case 1:18-cr-00260-DAD-BAM Document 60 Filed 04/22/21 Page 2 of 2


1    accommodate Defendant Alejandro Lopez who requests to have his sentencing by
2
     way of an in-court-in-person hearing.
3

4
                                                           Respectfully submitted,
5

6
                                                           /s/ Karen Ann Escobar
7    Date: April 20, 2021                                   _____________________________
                                                           Karen Ann Escobar
8                                                          Attorney for Plaintiff, U.S.A.
9
10   Date: April 20, 2021                                   /s/ Arturo Hernandez -M
                                                           ARTURO HERNANDEZ-M
11                                                         Attorney for Defendant
                                                           Alejandro Lopez
12

13

14                                                         ORDER

15
            The Court, having received, read, and considered the stipulation of the parties, and
16
     good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
17
     order. The Court orders that the sentencing set for April 26, 2021 be continued to June
18

19   28, 2021 at 10:00 a.m. The court understands that defendant is requesting an in person

20   sentencing hearing. If that request cannot be accommodated by June 28, 2021, the case
21   will be further continued for sentencing if necessary.
22

23   IT IS SO ORDERED.
24
        Dated:        April 21, 2021
25                                                      UNITED STATES DISTRICT JUDGE

26
27

28
                                                              2
